Citation Nr: 0003033	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  99-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) on appeal from the 
initial grant of service connection. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1998 and January 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appeal has been obtained.  

2.  Prior to November 7, 1996, the veteran's PTSD was 
manifested by symptoms resulting in no more than considerable 
industrial impairment under the former regulatory criteria.  

3.  Subsequent to November 7, 1996, the veteran's PTSD was 
manifested by impaired judgment, disturbances of motivation 
and mood, and difficulty maintaining effective work 
relationships.  

4.  The veteran is currently service connected for PTSD, 
evaluated as 50 percent disabling, and for amebiasis, at a 
noncompensable evaluation.  

5.  The veteran has a high school education with more than 
one year of additional formal education.  His primary work 
experience has been in association with the Teamsters Union, 
as a security systems installer, as a contractor, and at 
carpentry and construction jobs.  He has not worked since 
January 1998.  

6.  The veteran is not unemployable due solely to his 
service-connected disability.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD) have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  A total disability rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not show treatment for a 
psychiatric disability.  The veteran's DD Form 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
discloses that his highest civilian education level was 13 
and 1/2 years.

Extensive records dating from the mid 1980s reveal diagnoses 
of PTSD and polysubstance abuse.  An October 1991 VA 
hospitalization report for treatment of a non-service-
connected disorder showed that the veteran had been working 
as a security system installer for seven years and also as a 
contractor with a friend.  PTSD was diagnosed by history.

In June 1994, the veteran underwent psychiatric evaluation by 
W. Weitz, Ph.D., associated with Boca Raton Psychotherapy 
Associates.  The veteran had allegedly repeatedly fired a 
hand gun at or toward a crowd of people who were setting off 
firecrackers in a parking lot outside his apartment.  
Clinical observations indicated that the veteran manifested a 
positive and cooperative style of interaction and was 
articulate in his response to questions.  During the course 
of the interview, he exhibited a generally controlled affect, 
although later in the interview he did demonstrate emotional 
sadness and tears when focusing on Vietnam-related material.  
He showed no signs during the interview of any psychotic 
process.  Dr. Weitz offered his professional opinion that the 
veteran was able to differentiate right from wrong but was 
evidently experiencing significant psychological turmoil at 
the time of the incident and had difficulty with respect to 
impulse control.  He had not, however, aimed his weapon at 
anyone with an intent to injure or to take a life.  Although 
able to differentiate his immediate environment from past 
combat experiences, the effect of his combat exposure had 
been to intensify his emotional response to the sudden noise 
of fireworks on his psychological functioning, resulting in a 
lack of impulse control.  

In July 1994, the veteran was tested extensively by Lorraine 
Wincor, a clinical psychologist.  A mental status examination 
revealed him to be serious, sometimes expressing anger, yet 
cooperative.  He was oriented and showed no impairment in his 
relationship to reality.  Both short-term and long-term 
memory appeared unimpaired.  Affect was appropriately labile 
throughout the evaluation, as he shed tears over Vietnam 
nightmares, smiled when referring to his daughter, and 
exhibited hostility in his attitude toward the criminal 
justice system.  He denied any current or past 
suicidal/homicidal ideation or auditory/visual hallucinations 
and did not appear to be attending to any internally-derived 
stimuli during the clinical evaluation.  He evidenced no 
signs or symptoms of a formal thought disorder.  This 
psychologist believed that the veteran's behavior in the 
shooting incident had apparently been caused by PTSD symptoms 
evoked by the noise of firecrackers which had awakened him 
from a dream about Vietnam. 

A May 1996 VA Psychiatric Output Evaluation noted that the 
veteran was unemployed and a ward of the state.  He was on a 
work-release program.  He reported depression and anxiety 
related to his impending release from prison.  He had been 
treated at a Vet Center for a history of seizures and 
blackouts.  A mental status examination revealed that he was 
alert, oriented, and cooperative.  Psychomotor activity was 
anxious and restless.  His speech was coherent, and relevant; 
his affect tense, and his mood depressed.  Reality testing 
was intact, sensorium clear, memory good, and 
insight/judgment fair.  He had no hallucinations, delusions, 
or suicidal ideations.  The Axis I diagnoses included PTSD, 
chronic delayed.  

VA outpatient clinical notes in July 1996 reported complaints 
of insomnia, irritability, anxiety, and apprehension 
following his release from prison two weeks earlier.  He had 
been an alcoholic until three years before.  At this time, he 
was cooperative, irritable, tense, and suspicious.  His 
speech was coherent and relevant; his mood was irritable and 
depressed.  

An August 1996 VA outpatient mental health clinic record 
noted that he had been attending a PTSD group on a regular 
basis.  He had been having difficulty coping with the outside 
world after his release from prison, although he did have 
employment.  The assessment was PTSD, chronic, delayed.  
During two September 1996 VA mental health clinic sessions, 
the veteran spoke at length of his experiences in Vietnam.  
He was noted to be tense, isolated, and restless, with 
pressured speech.  Although irritable, he managed to contain 
his anger.  In October 1996, he discussed problems at work, 
expressing his belief that someone was deliberately doing 
things to aggravate him.  He complained of getting only three 
or four hours of sleep a night, which made him irritable the 
next day.  PTSD symptoms included insomnia, isolation, 
irritability, distrustfulness, and difficulty coping with 
stressors.  

A report from a former employer indicated that the veteran 
had been terminated from employment in February 1997 for 
insubordination.  During a termination interview, he had 
alleged that his supervisor was incapable of accepting 
corrective criticism as to how to improve shop performance.  
The supervisor commented that, whereas the veteran's 
reliability was good, his attendance needed much improvement, 
his cooperation was below par, and he had too many of his own 
ideas on how to do his job.  He was not eligible for rehire 
because he did not work well with others.  

In June 1997, Daniella David, M.D., Medical Director, 
Specialized Inpatient Post Traumatic Stress Disorder Unit 
(SIPU) at a VA medical center, wrote that the veteran had 
been admitted to the SIPU for the treatment of chronic PTSD 
for a three-month period.  A VA mental health clinic notation 
that month reported that the veteran was anticipating the 
program at SIPU and understood that he would have to keep his 
impulsive behavior under control.  Symptoms included 
insomnia, hypervigilance, intrusive thoughts, nightmares, and 
increased depression.  

The discharge summary from SIPU, reflecting treatment from 
June to August 1997, noted a history of symptoms comprising 
difficulty falling asleep, combat-related nightmares about 
twice a month, intrusive memories and images related to 
Vietnam experiences, infrequent flashbacks, and 
hypervigilance, irritability, and increased startle response.  
He complained of being unable to tolerate crowds and of 
decreased concentration.  During his stay at SIPU, he 
returned on time from his passes, maintained abstinence, and 
was not verbally or physically abusive.  On discharge, his 
condition had improved.  The Axis I diagnosis was chronic 
PTSD of moderate severity; ethanol and multiple substance 
abuse in remission.  The Axis V Global Assessment of 
Functioning (GAF) was 45.  

In August 1997, the veteran was examined by a physician 
associated with the Department of Human Resources, Office of 
Community Services, for eligibility for public assistance.  
It was noted that he had been hospitalized since the prior 
June for PTSD related to military combat and that he needed 
time to readjust to the community.  He was found unable to 
work for two months, but able to work henceforth.  The 
prognosis of his disability was considered fair.  

A December 1997 letter from Dr. David disclosed that the 
veteran had been treated at SIPU for PTSD for approximately 
three months.  He had attended group therapy to process his 
psychosocial dysfunction and combat related trauma, as well 
as individual therapy as needed.  

In January 1998, the veteran underwent a VA general medical 
examination.  Medical history revealed several 
hospitalizations for PTSD, the most recent being in the 
summer of 1997.  At that time, he had been found to be 
hepatitis B and C positive.  He stated that he worked in 
construction when he was able.  Physical examination revealed 
a chronically ill-looking, haggard individual in no acute 
distress.  Diagnoses were liver dysfunction due to hepatitis 
B and C; PTSD; left inguinal hernia; and external 
hemorrhoids.  

A VA psychiatrist noted in May 1998 he had reviewed the 
claims file before his evaluation.  The evidence showed that 
the veteran participated in many combat missions in Vietnam 
and had subsequently reported several stressors.  After his 
honorable discharge from the Army in November 1970, he went 
to work for the Teamsters Union for about four years in New 
York City.  He stated, however, that following this job, his 
work consisted mostly of sporadic construction-related jobs.  
After receiving a non-service connected pension in 1996, he 
had stopped working due to difficulty in relating to 
authority figures at work and PTSD symptoms.  Although he had 
stopped using alcohol and street drugs in 1993, he began 
binge drinking in February 1998 for a period of seven to ten 
days, requiring hospitalization at a VA medical center.  He 
had been hospitalized for psychiatric reasons years before 
for detoxification from alcohol abuse and in 1997 when he 
participated in a PTSD program.  He had begun receiving 
regular outpatient psychiatric care in 1996 at VA.  
Subjective complaints included insomnia and three to four 
nightmares per month.  He stated that he thought about 
Vietnam "all the time," avoided people as much as possible, 
had a severe startle reaction, and was always on guard.  
Objective examination showed the veteran to be alert and 
oriented, well nourished and well developed.  He was 
cooperative  and made fair eye contact.  Affect was blunted 
and mood anxious.  His speech was clear, coherent, goal-
directed, and unpressured, with no flights of ideas or 
looseness of association.  He expressed vague suicidal 
ideations without intent, but no homicidal ideations, no 
auditory, or visual hallucinations, and no delusions.  
Insight and judgment were fair.  The examiner provided an 
Axis I diagnosis of PTSD of moderate-to-severe intensity and 
an Axis V GAF of 50.  He stated that the symptoms of 
disturbed sleep, nightmares, intrusive thoughts, avoidance of 
all reminders of Vietnam, irritability, blunted affect, 
social isolation, hypervigilance, and hyperarousal could best 
be accounted for by a diagnosis of PTSD and concluded that 
they had interfered with the veteran's ability to relate to 
authority figures, which, in turn, had led to a checkered 
work history.  He was socially isolated with limited contacts 
and his symptoms of PTSD interfered with his sense of well-
being.  The overall GAF was considered approximately 50.

Based on the above evidence, as well as the veteran's service 
personnel records, a hearing officer granted service 
connection for PTSD at an evaluation of 50 percent in June 
1998.  The veteran also received a temporary total evaluation 
because of VA hospital treatment in excess of 21 days for VA 
hospitalization from June to August 1997.  

In September 1998, the veteran submitted a Veteran's 
Application for Increased Compensation Based on 
Unemployability, stating that January 1998 was the date his 
disability affected full time employment, the date he had 
last worked full time, and the date he had become too 
disabled to work.  He maintained that he was no longer able 
to deal with authority and that medication had made it 
impossible for him to operate machinery.  

A Social Security earnings report, submitted by the veteran's 
attorney, disclosed yearly earnings in 1995 of approximately 
$4264, in 1996 of approximately $7208, and in 1997 of 
approximately $9647.  

The veteran's attorney also submitted in September 1998 a 
report and curriculum vitae of C. Schiro-Geist, Ph.D., a 
professor and director of the Rehabilitation Research and 
Evaluation Center at the University of Illinois at Urbana-
Champaign.  The report consists of an extensive analysis of 
"generally accepted vocational principles" with consideration 
of all the variables pertinent to a current determination of 
disability.  Under "Stress," it is observed that "an 
individual who cannot tolerate being supervised may not be 
able to work even in the absence of close supervision."  


II.  Legal Analysis

A.  An Initial Evaluation in Excess of 50 Percent for PTSD

The veteran contends, essentially, that he suffers severely 
from PTSD, with frequent flashbacks in color; startle 
reaction, causing him to dive for cover when subjected to 
unexpected loud noises; a lack of emotions or feelings for 
others; and avoidance of other people.  He maintains that a 
PTSD-related incident had caused him to spend three years in 
a Florida state prison.   

The veteran has presented a well-grounded claim for an higher 
disability evaluation for PTSD within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

This claim involves the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection.  He filed his claim in August 1996, and all 
evidence was received and examinations accomplished by May 
1998.  In June 1998, a hearing officer granted service 
connection with an evaluation of 50 percent, effective from 
August 1996, the date of the claim.  The veteran appealed.  

Effective November 7, 1996, the schedular criteria for 
evaluation of psychiatric disabilities were changed.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Allin v. Brown, 6 Vet. App. 207, 211 (1994); 
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, as to the 
instant appeal, the Board must evaluate the veteran's claim 
for an increased rating from August 1996 to November 7, 1996 
under the old criteria in the VA Schedule for Rating 
Disabilities and from November 7, 1996, under both the old 
and the current regulations in order to ascertain which 
version is most favorable to the veteran, if indeed one is 
more favorable than the other.

In his decision granting the veteran service connection for 
the above disability, the RO reached its decision under the 
new, revised regulations only.  Before the Board may proceed 
to apply a regulation that the RO has not previously decided, 
it must first determine whether the veteran will be 
prejudiced by its actions.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  In considering the issue, the Board 
determines that an evaluation under both the old and the 
current regulations will not be prejudicial to the veteran 
because, pursuant to Karnas, he is to be evaluated under the 
version which is most favorable to him.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

In evaluating impairment resulting from psychiatric disorders 
under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating mental disorders, contemplates those 
abnormalities of conduct, judgment, and emotional reaction 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Great emphasis is placed upon the full report of the examiner 
which is descriptive of actual symptomatology.  The record of 
the history and complaints is only preliminary to the 
examination, whereas the objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
On the other hand, the examiner's classification of the 
disease is not determinative of the degree of disability, but 
the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  

To warrant a 100 percent evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), the attitudes of all contacts 
except the most intimate are to be so adversely affected as 
to result in virtual isolation in the community.  There are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran is demonstrably unable to 
obtain or retain employment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, with the psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is warranted when the ability to maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

Under the revised code, 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999), for a 100 percent evaluation to apply, the 
evidence must show total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

For a disorder to warrant a 70 percent disability rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships. 

A 50 percent disability requires that there be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

1.  Evaluation in Excess of 50 Percent Prior to November 7, 
1996

From August 1996 to November 7, 1996, the veteran must be 
evaluated under the prior regulations.  Evidence pertaining 
to this period comprises 1994 psychological examinations, a 
1996 VA Psychiatric Output Evaluation, and clinical notes.  

The preponderance of the evidence for this period is against 
the assignment of a disability rating in excess of 50 percent 
for the veteran's PTSD.  The objective medical evidence 
regarding his symptomatology does not reflect any of the 
criteria commensurate with those required for a 50 percent or 
higher disability under the old criteria.  During 1996 while 
still incarcerated, the veteran was working in a work-release 
program.  Following his release, he had obtained and was 
engaged in other employment.  Although he had symptoms of 
insomnia, isolation, irritability, anxiety, and apprehension, 
he was alert, oriented, cooperative and in good contact with 
reality.  He had none of the disturbance of thought or 
behavioral process associated with symptoms demonstrating a 
profound retreat from mature behavior which would warrant a 
100 percent disability rating.  As to a 70 percent 
evaluation, the veteran was working.  There is no evidence in 
the record regarding the extent of his socialization with 
friends, but the assigned 50 percent disability rating 
reflects the fact that he may have had impairment in 
maintaining effective or favorable relationships with people.  

2.  An Evaluation in Excess of 50 Percent After November 7, 
1996

Under the prior regulations, the preponderance of the 
evidence for this period is against the assignment of a 
disability rating in excess of 50 percent for the veteran's 
PTSD.  Records from November 1996 to May 1998 show continued 
symptoms related to PTSD, as well as difficulties in 
employment due to a variety of reasons, not directly related 
to PTSD symptomatology.  During VA hospitalization in 1997 he 
was described as punctual, abstinent, and not verbally or 
physically abusive.  This behavior indicates his ability to 
keep his impulsive behavior under control.  Other evidence in 
1997 reveals that he was considered able to work and 
apparently did work when physically able.  In 1998, on one 
occasion, however, he apparently had to be hospitalized for a 
non-service-connected condition.  Although the 1998 VA 
neuropsychiatric examination report noted that the veteran's 
affect was blunted and his mood anxious, he was not shown to 
have had any disturbance in thought or behavioral processes, 
such as fantasy, confusion, panic, and explosions of 
aggressive energy, representative of typical symptoms 
warranting a 100 percent rating.  Nor does the evidence show 
severe impairment in the ability to obtain or retain 
employment due to neuropsychiatric symptoms, aside from 
impairment due to non-service-connected physical disability 
or alcohol abuse.  The examiner concluded essentially that 
the veteran's PTSD symptoms affected principally his ability 
to relate to authority figures, resulting in a "checkered" 
employment history.  The above evidence is thus most 
commensurate with a 50 percent evaluation.  

Under the new regulations, the preponderance of the evidence 
for this period is also against the assignment of a 
disability rating in excess of 50 percent for the veteran's 
PTSD.  The veteran has shown none of the symptoms requisite 
for a 100 percent rating.  As to symptomatology 
representative of a 70 percent evaluation, he has not 
exhibited suicidal ideation; obsessional rituals; illogical, 
obscure, or irrelevant speech; panic or depression affecting 
the ability to function; or spatial disorientation.  The 
medical evidence shows a GAF of 50 during VA examination, 
indicating serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school function, (e.g. 
no friends, unable to keep a job).  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, at 46, 47 Fourth Edition.  Washington, DC, 
American Psychiatric Association, 1994.  A GAF score is 
highly probative as it relates directly to the level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  On the 
other hand, the rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

Although the veteran does exhibit occupational and social 
impairment, the evidence does not show that his inability to 
work is due principally to PTSD symptoms or that such 
symptoms had led to an inability to relate to authority 
figures, as opined by the VA psychiatrist.  A recent employer 
had terminated the veteran's employment due to a poor 
attendance record, lack of cooperation, and insubordination -
- without reference to any behavior symptomatic of PTSD.  
Moreover, despite his having problems with anger control, the 
veteran had demonstrated during his 1997 SIPU treatment that 
he was able to keep his impulsive behavior under control if 
he so chose.  Additionally, a VA general medical examination 
in 1998 found him physically ill with hepatitis B and C, 
which could very likely have interfered with his ability to 
work in the construction trades.  The evidence does not show 
the extent of the veteran's social functioning.  When 
evaluating the level of disability from a mental disorder, a 
rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).  Therefore, neither 
the objective medical evidence nor the veteran's statements 
regarding his symptomatology approximate the criteria for a 
70 percent or higher disability rating.  

As to symptoms indicative of a 50 percent evaluation, the 
veteran does exhibit impaired judgment and disturbances of 
motivation and mood, as well as difficulty in establishing 
and maintaining effective work and, very likely, social 
relationships.  His GAF of 50 supports a conclusion of 
serious impairment in social and occupational functions, but 
without representative symptoms such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting.  The 
Board finds, therefore, that he has been appropriately rated 
at 50 percent.  

Regardless of the time frame involved, the record does not 
provide an approximate balance of positive and negative 
evidence on the merits.  The Board is therefore unable to 
grant an increased rating pursuant to the doctrine of benefit 
of doubt under 38 U.S.C.A. § 5107.  

In summary, the preponderance of the evidence is against the 
assignment of a disability in excess for 50 percent for the 
veteran's PTSD, regardless of which criteria are used.  

B.  A Total Disability Rating Based on Individual 
Unemployability

The veteran contends that his PTSD has prevented him from 
obtaining and maintaining a gainful occupation.  His claim 
for a total disability rating based on individual 
unemployability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Where a veteran asserts 
that a service-connected disorder has become worse, the claim 
is plausible and, hence, well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A statement by a 
veteran to VA that he can no longer seek or maintain 
employment is a well-grounded claim for a total disability 
rating under section 4.16(b).  Stanton v. Brown, 5 Vet. 
App. 563 (1993).  The VA has met its duty to assist by 
obtaining all available relevant evidence, offering the 
veteran the opportunity of a hearing, and providing thorough 
and contemporaneous VA medical examinations.  The Board is 
thus satisfied that all relevant and available facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

A total disability rating based on individual unemployability 
may be assigned where the scheduler rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a).  In determining whether a veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  
38 C.F.R. §§ 3.341(a), 4.19 (1999); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  

The veteran is currently service connected for PTSD, rated as 
50 percent disabling, and for amebiasis at a noncompensable 
evaluation.  His combined service connection evaluation is 50 
percent.  The veteran clearly does not meet the disability 
evaluation requirements of 38 C.F.R. § 4.16(a).

Consideration is therefore given to whether a total 
disability rating pursuant to 38 C.F.R. § 4.16(b) might be 
appropriate.  This regulation provides that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Neither the rating board nor the 
Board has the authority to grant a TDIU rating pursuant to 38 
C.F.R. § 4.16(b).  Such cases must be referred to the 
Director, Compensation and Pension Service for extraschedular 
consideration, if such referral is warranted.  The Board 
herein considers whether there is evidence to warrant such a 
referral.

The issue is thus whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"). Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from his non-service-connected 
condition, which place him in a different position than other 
veterans having a combined 50 percent compensation rating.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the veteran, in light of his service-connected 
disorder, is capable of performing the physical and mental 
acts required by employment, not whether he or he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran must be unemployable solely as a result of 
service-connected disabilities.  In this respect, the veteran 
states that his PTSD has prevented him from performing 
adequately on the job and has introduced evidence purporting 
to support this claim.  

There is no medical evidence or medical opinion to show that 
that the veteran is unable to work solely because of PTSD 
symptomatology.  The relevant medical evidence shows that for 
many years the veteran has had serious problems with anger 
and impulse control, in part attributable to his PTSD.  On 
the other hand, he has had a long history of problems with 
drugs and alcohol, and he has other, significant, physical 
ailments.  Although the report from the veteran's former 
employer is succinct, the information provided does not 
indicate that employment was terminated due to any PTSD or 
neuropsychiatric disorder.  Rather, the cause of termination 
was stated to be insubordination.  Although no specific 
example of insubordination was noted, job performance was 
stated to be below par because of poor attendance, lack of 
cooperation, criticism of supervisors, and inability to work 
with others.  The Department of Human Resources physician 
determined several months later that the veteran was able to 
work.  

As to the submissions by the veteran's attorney of Social 
Security wage statements and the report by Dr. Schiro-Geist, 
neither is probative as to the veteran's ability to work.  
The Social Security report merely indicates that the veteran 
apparently did not work steadily, but provided no evidence as 
to the reason.  Dr. Schiro-Geist stated generally that an 
individual who cannot tolerate being supervised may not be 
able to work even in the absence of close supervision.  It is 
significant that Dr. Schiro-Geist had not examined the 
veteran, had not reviewed the claims file, and, most 
importantly had not provided any opinion as to this 
particular veteran's physical and mental capabilities in 
relation to a determination of current disability.  This 
evidence does not create a balance of evidence for and 
against the claim on which a benefit of the doubt might be 
based.  

In conclusion, there is no credible medical evidence or 
medical opinion to show that the veteran is unable to work 
solely because of PTSD.  On the contrary, the relevant 
medical evidence indicates that his PTSD is not totally 
disabling and this service-connected disability had not 
prevented him from working.  Therefore, the preponderance of 
the evidence is against a referral of the veteran's claim for 
unemployability for extraschedular consideration.  

While it is true that PTSD does present industrial 
impairment, as reflected by the 50 percent compensation 
rating, there are no circumstances to place the appellant's 
case in a different position than similarly rated veterans.  
Van Hoose, supra.  Accordingly, a total compensation rating 
based on individual unemployability is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a total compensation rating based on individual 
unemployability must be denied.  


ORDER

A disability evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD) is denied.  

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

